Citation Nr: 0700159	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-11 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for left leg varicose veins.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1952 to 
November 1960 and from June 1961 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision in which the 
RO denied a rating for a claim in excess of 10 percent for 
varicose veins of the left leg.  


FINDING OF FACT

While the veteran has a history of diagnoses of left leg 
varicose veins, there is no medical evidence of current 
varicose veins in the left leg.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left leg varicose veins have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.110, Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

The February 2004 pre-rating notice letter and the May 2004 
and February 2005 post-rating notice letters collectively 
notified the veteran and his representative of VA's 
responsibilities to notify and assist him in his claim, and a 
request to advise the RO as to whether there was medical 
evidence showing treatment for varicose veins of the left 
leg.  The May 2004 and February 2005 letters also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that the condition had 
worsened.)  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records of Dr. Asokan), if he gave 
it enough information, and, if needed, authorization, to 
obtain them.  Those letters further specified what records VA 
was responsible for obtaining, to include Federal records, 
and the type of records that VA would make reasonable efforts 
to get.  Additionally, the February 2004 and May 2004 RO 
letters requested that the veteran furnish any evidence that 
he had in his possession that pertained to his claim, 
especially those which are recent (last 12 months).  The 
Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the July 2004 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As indicated 
below, as a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's February 2005 notice 
letter and additional opportunities to provide information 
and/or evidence pertinent to the claim under consideration, 
the RO readjudicated the veteran's claim on the basis of all 
the evidence of record in March 2005 (as reflected in the 
SOC). Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in an increased rating claim, notice 
must include information on establishing an effective date. 
Id.  In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against an increased rating, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records.  In June 2004, the veteran was afforded a 
comprehensive VA examination in connection with his claim, 
the report of which is of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II. Analysis

The veteran was granted service connection in June 1977 for 
left leg varicose veins treated in service, to which it 
assigned a disability evaluation of 10 percent, effective 
October 1, 1976.  The veteran filed an increased evaluation 
for varicose veins of the left leg in October 2003.

Post service VA medical records for the period December 2003 
to April 2004 report the veteran's history of left leg 
varicose vein stripping and ligation.  In a December 2003 VA 
Outpatient record, the examiner reported findings of an 
October 2002 aortagram and aortabifemoral angiogram.  Those 
diagnostic studies showed bilateral common femoral stenosis 
right greater than left, markedly reduced distal flows with 
reduced ankle brachial index (ABI), digital flow poor but 
present, and venous normal compression with augmentation.  

In a February 2004 VA examination, the left leg was reported 
normal to inspection with weakness secondary to a stroke.

The VA examiner in a June 2004 Arteries, Veins, and 
Miscellaneous Examination report noted the veteran's history 
of left lower extremity varicose veins with stripping in the 
1960's.  The wheelchair bound veteran reported a subjective 
history of intermittent left lower extremity swelling with no 
active varicose veins in either of the lower extremities.  
The examiner described multiple status post left lower 
extremity venous stripping scars with no evidence of new 
keloid formation and normal toenails.  Combined, the scars 
were "way below" one percent of the body surface area.

The left leg examination including the entire thigh, 
popliteal fossa, left leg area and foot area revealed no 
findings of edema, stasis dermatitis, stasis pigmentation, 
calf tenderness, stasis ulceration, and no evidence of 
recurrent varicose veins at all.  There were no findings of 
superficial phlebitis or deep vein thrombosis and the 
veteran's condition was assessed as stable. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, the RO assigned a single 10 percent disability 
rating for varicose veins, under the provisions of 38 C.F.R. 
§ 4.110, Diagnostic Code 7120 effective from May 1964.  Since 
the 10 percent rating has been in effect for more than 20 
years, the evaluation is protected, by law, against 
reduction.  38 C.F.R. § 3.951 (2006).  

38 C.F.R. § 4.110, Diagnostic Code 7120 concerns findings 
attributed to the effects of varicose veins.  The assigned 
evaluations are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.

Under this section, a 10 percent evaluation contemplates 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, a 20 percent evaluation is assigned for persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema, a 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 60 percent evaluation is in order in cases of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 100 
percent evaluation contemplates massive board-like edema with 
constant pain at rest.

Considering the evidence of record in light of the above 
noted criteria, the Board finds that a rating in excess of 10 
percent for varicose veins is not warranted.  The June 2004 
VA examiner on clinical evaluation reported findings of no 
recurrent varicose veins, edema, stasis pigmentation or 
stasis dermatitis.  Therefore, no more than the current 10 
percent is assignable under Diagnostic Code 7120.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  

For all the foregoing reasons, the Board must conclude that 
the claim for a higher rating for left leg varicose veins on 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine; however, as the preponderance of the evidence 
is against the claim for increase, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for left leg varicose veins 
is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


